Attachment to Advisory
Applicant's arguments filed 04 June 2021 have been fully considered but they are not persuasive. Applicant argues that the with the copper sheet of Lopatin, there is no motivation for one skilled in the art to tailor a size and a shape of the three dimension porous copper anode for the three dimension porous copper anode to float on the plating solution. However, the Examiner notes that the claimed language regarding the nanoporous copper substrate “float” property is not limited to any specifics as to properties, such as size, shape, or composition. As the claimed and prior art copper sheets are identical or substantially identical in structure and composition, the copper sheet meets the limitations of the claims (see MPEP 2112). The applicant further discloses that QI “does not disclose that a method of dealing the monolithic nanoporous copper to form the nanoporous copper supported copper oxide nanosheet array composite” however no such limitations are claimed, therefore the arguments are unpersuasive. 

/JENNA SHULMAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723